GRAVES, Justice.
The conviction is for unlawfully operating a motor vehicle upon a public highway while under the influence of intoxicating liquor. The punishment assessed is a fine of $100 and confinement in the county jail for ten days.
The complaint and information, as well as all other matters of procedure, appear to be regular. The record is before this court without a statement of facts or bills of exception ; hence no question is presented for review.
The judgment of the trial court is affirmed.